DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The applicant filed an IDS on 2/21/2019 and 7/8/2020. Each has been annotated and considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  Claims 1-11, 13 and 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-14 and 19 of copending application No. 16281726 and claims 1-11, 15, 17-18 of copending application No. 16281747. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1-11, 13 and 15-20 in the instant application are encompassed by claims 1-11, 13-14 and 19 of copending application No. 16281726 and claims 1-11, 15, 17-18 of copending application No. 16281747 alone or obviously in view of Burridge and/or Long (See rejections below). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 10-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burridge et al. (US 20130340560 hereinafter Burridge).
Regarding claim 1, Burridge teaches a robot (Figs. 1-32; Para. [0052} regarding a robotic manipulator arm), comprising: 

a robot controller (control board 180, Fig. 6, the software running in control boards 180, Para. [0081]); 
a base (mobile robot base 11, Fig. 2) at one end of the robot (robotic manipulator arm 1); 
an end effector (too! 85, Fig. 30, another example of an end-effector is tool 85, Para. [0053]) at another end of the robot (robotic manipulator arm 1); 
a joint (joint 5 near mobile robot base 11, Fig. 2) disposed between the base (mobile robot base 11) and the end effector (tool 85, Fig. 30); 
a robot tool mounting surface (left surface of socket connector body 320, Fig. 5, a generally annular socket connector body 320, Para. [0066]) disposed between (as shown in Fig. 2) the joint (joint 5 near mobile robot base 11) and the end effector (tool 85, Fig. 30), the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) being adapted to attach the end effector (tool 85, Fig. 30) thereto (as shown in Fig. 2); 
a communications module (UMA plug assembly 105 at power board 175, Fig. 6, a UMA plug assembly 105 may be compiled from power board 175, Para. [0063], the ability to store and communicate parameter configurations, Para. [0010}) disposed between (as shown in Fig. 2) the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) and the end effector (tool 85, Fig. 30), the communications module (UMA plug assembly 105 at power board 175, Fig. 6) comprising a housing (plug connector body 120, left mounting plate 190) with a communications module 
and a data switch (at power board 175, Fig. 6, power board 175 may also comprise . . . other components to aid in routing electrical power and data signals, Para. [0059}) disposed within the housing (plug connector body 120, left mounting plate 190), the data switch (at power board 175) comprising first (at upper multi-pin electrical connectors 184, Fig. 9) and second input ports (at lower multi-pin electrical connectors 184) and an output port (at connector receptacles 179, Fig. 10, one or more sets of power and data connector receptacles 179, Para. [0059]), wherein the first (angular position sensor 505, Fig. 31) and second sensors (home sensor 510) are connected to the first (at upper multi-pin electrical connectors 184, Fig. 9) and second input ports (at lower multi-pin electrical connectors 184), respectively (multi-pin electrical connectors 184 may couple with components, such as a sensor, Para. [0060]), and the robot controller (control board 180, Fig. 6, the software running in control boards 180, Para. [0081]) is connected to the output port (at connector receptacles 179, Fig. 10, one or more sets of power and data connector receptacles 179, Para. [0059]), the data switch (at power board 175, Fig. 6, power board 175 may also comprise other components to aid in routing electrical power and data signals, Para. [0059}) routing sensor data

Regarding claim 2, Burridge teaches wherein the communications module (UMA plug assembly 105 at power board 175, Fig. 6) is attached to the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) and the end effector (tool 85, Fig. 30) is attached (through cylindrical outer surface 126, Fig. 7) to the communications module mounting surface (proximal end 123).

Regarding claim 3, Burridge teaches wherein the housing (plug connector body 120, left mounting plate 190, Fig. 6) comprises through holes (holes 203, Fig. 11, tabs 202 of mounting plate 190 fit within recesses 148 of plug connector body 120 to be held by threaded fasteners (not shown) inserted through holes 203 and into body 120, this arrangement forms a UMA plug assembly 105, Para. [0065)) for attaching the communications module (UMA plug assembly 105 at power board 175, Fig. 6) to the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) with bolts (held by threaded fasteners (not shown) inserted through holes 203 and into body 120, Para. [0065]) extending therethrough from the communications module mounting surface (proximal end 123, Fig. 7).

Regarding claim 4, Burridge teaches wherein the housing (plug connector body 120, left mounting plate 190, Fig. 6) comprises first (left mounting plate 190) and second housing parts (plug connector body 120), the first housing part (left mounting plate 190) being attached (as shown in Fig. 5) to the robot tool mounting surface (left surface of socket connector body 320), and the second housing part (plug connector body 120, Fig. 6) being attached to the first housing part (left mounting plate 190), the second housing part (plug connector body 120) comprising the communications module mounting surface (proximal end 123, Fig. 7).

Regarding claim 7, Burridge teaches wherein the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) comprises a plurality of first threaded holes (at countersunk through-holes 346, Fig. 15, countersunk through-holes 346 start at distal end 324 and extend through proximal end 323 to allow machine screws (not shown) to coupled socket connector body 320, and therefore all of UMA socket assembly 305, to a joint 5 of robotic manipulator arm 1, Para. [0068)]), the communications module (UMA plug assembly 105 at power board 175, Fig. 6) being attached to the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) with threaded fasteners (machine screws (not shown), Para. [0068]) engaging the first threaded holes (at countersunk through-holes 346, Fig. 15).
Regarding claim 10, Burridge teacheswherein the communications module mounting surface (proximal end 123, Fig. 7) comprises a plurality of second threaded holes (at countersunk through-holes 146, Fig. 7, countersunk through-holes 146 start at proximal 
through-holes 146).

Regarding claim 11, Burridge teaches wherein the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) comprises a plurality of first threaded holes (at countersunk through-holes 346, Fig. 15, countersunk through-holes 346 start at distal end 324 and extend through proximal end 323 to allow machine screws (not shown) to coupled socket connector body 320, and therefore all of UMA socket assembly 305, to a joint 5 of robotic manipulator arm 1, Para. [0068]) for attaching the communications module (UMA plug assembly 105 at power board 175, Fig. 6) thereto (as shown in Fig. 5), the communications module mounting surface (proximal end 123, Fig. 7) comprises a plurality of second threaded holes (at countersunk through-holes 146, Fig. 7, countersunk through-holes 146 start at proximal end 123 and extend through distal end 124 to allow machine screws (not shown) to couple plug body 120, and therefore all of UMA plug assembly 1085, to a joint 5 of robotic manipulator arm 1, Para. [0057]) for attaching the end effector (tool 85, Fig. 30) thereto (as shown in Fig. 2), the first (at countersunk through-holes 346, Fig. 15) and second threaded holes (at countersunk through-holes 146, Fig. 7) being defined by matching threads (to allow 

Regarding claim 12, Burridge teaches an analog to digital converter (at control board
180, Fig. 6, control board 180 comprises one or more integrated circuits and a variety of multi-pin electrical connectors 184...software . . . other multi-pin electrical connectors 184 may couple with components, such as a motor or a sensor, Para. [0060], digital and analog sensors, Para. [0047]) disposed within the housing (plug connector body 120, left mounting plate 190), wherein the first sensor (angular position sensor 505, Fig. 31) generates analog sensor data (in some embodiments sensor 505 is an analog optical sensor, Para. [0097]) and is connected to an analog input port (other multi-pin electrical connectors 184 may couple with components, such as asensor, Para. [0060], digital and analog sensors, Para. [0047]) of the analog to digital converter (at control board 180, Fig. 6), a digital output port (some of the multi-pin electrical connectors 184 couple control board 180 to power board 175, Para. [0060)) of the analog to digital converter (at control board 180) being connected to the first input port (at upper multi-pin electrical connectors 184, Fig. 9) of the data switch (at power board 175).

Regarding claim 13, Burridge teaches wherein the housing (plug connector body 120, left mounting plate 190, Fig. 6) comprises a first opening (slots 210, Fig. 11) for the output port (at connector receptacles 179, Fig. 10).

Regarding claim 15, Burridge teaches wherein the housing (plug connector body 120, left mounting plate 190, Fig. 6) comprises first (upper slot 212, Fig. 12) and second openings (lower slot 212) for (Figs. 10, 12 showing upper and lower slots 212 accommodating the backs of upper and lower multi-pin electrical connectors 184) the first (at upper multi-pin electrical connectors 184, Fig. 9) and second input ports (at lower multi-pin electrical connectors 184).

Regarding claim 16, Burridge teaches a processing module (UMA plug assembly 105 at control board 180, Fig. 6, a UMA plug assembly 105 may be compiled from . . . control board 180, Para. [0063], robotic manipulator arm 1 comprising one or more segments, Para. [(0052]) disposed between (as shown in Fig. 2) the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) and the end effector (tool 85, Fig. 30), the processing module (UMA plug assembly 105 at control board 180, Fig. 6) comprising a housing (plug connector body 120, left mounting plate 190), a processing module mounting surface (proximal! end 123, Fig. 7), an input port (at upper multi-pin electrical connectors 184, Fig. 9) and an output port (at connector receptacles 179, Fig. 10, one or more sets of power and data connector receptacles 179, Para. [0059]), the robot controller (control board 180, Fig. 6, the software running in control boards 180, Para. [(0081]) comprising a first processor (at control board 180, Fig. 6, control board 180 comprises one or more integrated circuits, Para. [0060}) disposed within the housing (plug connector body 120, left mounting plate 190) of the processing module (UMA plug assembly 105 at control board 180), and the processing module mounting surface (proximal end 123, Fig. 7, countersunk through-holes 146 start at proximal end 
[0081]) from the output port (at connector receptacles 179, Fig. 10, one or more sets of power and data connector receptacles 179, Para. [0059)]) of the data switch (at power board 175, Fig. 6, power board 175 may also comprise . . . other components to aid in routing electrical power and data signals, Para. [0059]), the first processor (at control board 180, Fig. 6, control board 180 comprises one or more integrated circuits, Para. [0060]) generates processed sensor data (control board 180 may also comprise . . . software, Para.[0060], sensor information . . . the software running in control boards 180, Para. [0081]) comprising fewer bits per second (control board 180 may also comprise . . . software, and other components to aid in managing a coupled joint 5 or a coupled tool 85, Para. [0060], data may also be exchanged with a controller, Para. [0081]) than the sensor data (sensor information, Para. [0081]), and the output port (at connector receptacles 179, Fig. 10) of the processing module (UMA plug assembly 105 at control board 180, Fig. 6) transmits (the parameters and other data may also be exchanged with a controller, such as robot controller 12, Para. [0081]}) the processed sensor data (control board 180 may also comprise . . . software, Para. [0060], sensor information . . . the software running in control boards 180, Para. [0081]) to a second 
Regarding claim 17, Burridge teaches a sensor module (at roll joint 20, Fig. 21, each joint 20, 60 includes a position sensor assembly 500, Para. [0095}) disposed between the robot tool mounting surface (left surface of socket connector body 320, Fig. 5) and the end effector (tool 85, Fig. 30), the sensor module (at roll joint 20, Fig. 21) comprising a housing (external shell 36), a sensor module mounting surface (at left surface of external shell 26), and an output port (through central wiring tube 58), the first sensor (angular position sensor 505, Fig. 31) being disposed (at position sensor assembly 500, Fig. 21) within the housing (external shell 36) of the sensor module (at roll joint 20), and the sensor module mounting surface (at left surface of external shell 26) being adapted to attach the end effector (tool 85, Fig. 30) thereto (as shown in Fig. 2), wherein the output port (through central wiring tube 58, Fig. 21) of the sensor module (at roll joint 20) is connected to the first input port (at upper multi-pin electrical connectors
184, Fig. 9) of the communications module (UMA plug assembly 105 at power board 175, Fig. 6) to transmit sensor data from the first sensor (angular position sensor 505, Fig. 31) to the data switch (at power board 175, Fig. 6).

Regarding claim 18, Burridge teaches a processing module (UMA plug assembly


Regarding claim 19, Burridge teaches wherein the robot too! mounting surface (left surface of socket connector body 320, Fig. 5) comprises an industry standard tool flange (inner flange 335, Fig. 16, the generally annular socket connector body 320 comprises . . . an inner flange 335, Para. [0067], the field of automation and robotics 
Fig. 7) comprises a plurality of second threaded holes (at countersunk through-holes 146, Fig. 7, countersunk through-holes 146 start at proximal end 123 and extend through distal end 124 to allow machine screws (not shown) to couple plug body 120, and therefore all of UMA plug assembly 105, to a joint 5 of robotic manipulator arm 1, Para. (0057]) for attaching the end effector (tool 85, Fig. 30) thereto (as shown in Fig. 2), the first (at countersunk through-holes 346, Fig. 15) and second threaded holes (at countersunk through-holes 146, Fig. 7) being defined by matching threads (to allow machine screws (not shown) to coupled, Para. [0068], to allow machine screws (not shown) to couple, Para. {0057]) and hole patterns (at countersunk through-holes 346, Fig. 15, at countersunk through-holes 146, Fig. 7).

Regarding claim 20, Burridge teaches an analog to digital converter (at control board 180, Fig. 6, control board 180 comprises one or more integrated circuits and a variety of multi-pin electrical connectors 184...software .. . other multi-pin electrical connectors 184 may couple with components, such as a motor or a sensor, Para. [0060], digital and analog sensors, Para. [0047]) disposed within the housing (plug connector body 120, left mounting plate 190), wherein the first sensor (angular position sensor 505, Fig. 31) generates analog sensor data (in some embodiments sensor 505 is an analog optical sensor, Para. {0097]) and is connected to an analog input port (other multi-pin electrical connectors 184 may couple with components, such as ...a sensor, Para. [0060], digital and analog sensors, Para. [0047)) of the analog to digital converter (at control board 180, Fig. 6), a digital output port (some of the multi-pin electrical connectors 184 couple control board 180 to power board 175, Para. [0060)) of the analog to digital converter (at control board 180) being connected to the first input port (at upper multi-pin electrical connectors 184, Fig. 9) of the data switch (at power board 175).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Burridge in view of Long et. al (20100224021 hereinafter Long). 

Regarding claim 5, Burridge fails to wherein the robot tool mounting surface comprises an industry standard tool flange.
	However, Long teaches wherein the robot tool mounting surface comprises an industry standard tool flange (See at least: [0014] via “The connecting flange 21 may be substantially columnar shaped. The connecting flange 21 includes a mechanical interface 211 and a side surface 213 adjoining the mechanical interface 211. The 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take Burridge in view of Long to teach wherein the robot tool mounting surface comprises an industry standard tool flange so that a well known industry standard can be applied to ensure that a variety of robot tools and parts that ascribe to the same standard can be used to connect/configure a robot to complete a task.

Regarding claim 6, Burridge fails to wherein the industry standard tool flange is defined by ISO 9409-1:2004(E).
	However, Long teaches wherein the industry standard tool flange is defined by ISO 9409-1:2004(E) (See at least: [0014] via “The connecting flange 21 may be substantially columnar shaped. The connecting flange 21 includes a mechanical interface 211 and a side surface 213 adjoining the mechanical interface 211. The mechanical interface 211 complies with ISO 9409-1. Thus, any kind of International Organization for Standardization ("ISO") connecting members can be connected to the mechanical interface 21 of the rotary joint 20.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take Burridge in view of Long to teach wherein the industry standard tool flange is defined by ISO 9409-1:2004(E) so that a well known industry 

Regarding claim 8, Burridge fails to wherein the communications module mounting surface comprises an industry standard tool flange.
	However, Long teaches wherein a robot tool mounting surface comprises an industry standard tool flange (See at least: [0014] via “The connecting flange 21 may be substantially columnar shaped. The connecting flange 21 includes a mechanical interface 211 and a side surface 213 adjoining the mechanical interface 211. The mechanical interface 211 complies with ISO 9409-1. Thus, any kind of International Organization for Standardization ("ISO") connecting members can be connected to the mechanical interface 21 of the rotary joint 20.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take Burridge in view of Long to teach wherein the communications module mounting surface comprises an industry standard tool flange so that a well known industry standard can be applied to ensure that a variety of robot tools and parts that ascribe to the same standard can be used to connect/configure a robot to complete a task.

Regarding claim 9, Burridge fails to wherein the industry standard tool flange is defined by ISO 9409-1:2004(E).
	However, Long teaches wherein the industry standard tool flange is defined by ISO 9409-1:2004(E) (See at least: [0014] via “The connecting flange 21 may be 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take Burridge in view of Long to teach wherein the industry standard tool flange is defined by ISO 9409-1:2004(E) so that a well known industry standard can be applied to ensure that a variety of robot tools and parts that ascribe to the same standard can be used to connect/configure a robot to complete a task. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Burridge in view of Tait et. al. (US 20130331986 hereinafter Tait). 

Regarding claim 14, Burridge fails to teach wherein the output port comprises an
antenna disposed within the housing for transmitting a wireless signal.
	However, Tait teaches wherein an output port (at antenna 780, Fig. 7)
comprises an antenna (antenna 780) disposed within (Fig. 7 showing antenna 780 extending from within the housing of feature pack 490) a housing (housing of feature pack 490) for transmitting a wireless signal (transmitted via the wireless module 492 and antenna 780, Para. (0063]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Burridge in view of Tait to teach wherein the output port 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.